Citation Nr: 1241863	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from October 1971 to August 1975.  The Veteran is the Appellant in the instant appeal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for PTSD.  

Based on evidence of record of diagnosed psychiatric disorders other than PTSD, the Board has reframed the issue claimed as service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that service connection for PTSD is warranted due to his traumatic experiences while a patient aboard a military medical transport aircraft which included seeing and listening to burn victims.  While being medically evacuated by air from Okinawa to the Great Lakes Naval Hospital, the Veteran conveys that he was among "wounded, burned, and maimed" soldiers returning from the Republic of Vietnam on the aircraft and exposed to the men's "crying, yelling, and screaming on the entire flight to the States."  The Veteran specifically acknowledges that he neither served in the Republic of Vietnam nor participated in combat.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The service medical and personnel documentation of record reflects that the Veteran was flown from Okinawa via the Philippines, Guam, Hawaii, and California to the Great Lakes Naval Hospital, Great Lakes, Illinois, for treatment of his service-connected left shoulder disorder in May 1973.  The flight departed on May 23, 1973, and landed at its final destination on May 26, 1973.  The mode of travel was denoted as "GP."  

VA mental health clinic clinical documentations dated in July 2009 states that the Veteran complained of "an increased exacerbation of chronic nightmares" related to "the plane ride home" and witnessing the wounded soldiers aboard the medical evacuation aircraft.  He reported that: he "had been depressed and experiencing nightmares for about 35 years;" had never sought help for his symptoms; had experienced an exacerbation of his nightmares since the death of his father "a few years ago;" and sought to see a psychiatrist as his "daughters think I am crazy."  The Veteran was diagnosed with an unspecified episodic mood disorder, an adjustment disorder with depressed mood, alcohol abuse, "[ruleout] PTSD," and a "depressive disorder, [not otherwise specified]."  The treating psychiatrist directed "RTC if he decides to try antidepressant and treatment for PTSD."  

A January 2010 memorandum from the RO states that:

Service records confirm that the Veteran was transferred from Okinawa, Japan to Great Lakes, IL in the time frame stated.  There is no record, however, of how the Veteran was transported there.  Records of aircraft flight plans along with cargo, passenger, and crew manifests are not normally kept.  

Given the relative speed of the Veteran's travel from Okinawa to Illinois, it is evident that he travelled by air.  While the RO indicates that "records of aircraft flight plans along with cargo, passenger, and crew manifests are not normally kept," the record does not reflect that a search has been attempted to find such documentation in the instant case.  Such action is necessary in order to properly assist the Veteran in the development of his claim.  

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current psychiatric disorder.  VA must afford the Veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court provided further guidance directing that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  

The Veteran has reported experiencing an inservice incident involving his having been a patient aboard a medical evacuation flight with many wounded soldiers, including burn victims, being returned to the United States from the Republic of Vietnam.  His written statements as to having been on a medical evacuation flight traveling from Asia to the United States in May 1973 are competent, credible, and supported by his service personnel records.  

In July 2009, treating VA psychiatric personnel diagnosed the Veteran with an unspecified episodic mood disorder, an adjustment disorder with depressed mood, alcohol abuse, "[ruleout] PTSD," and a "depressive disorder, [not otherwise specified]."  The VA psychiatrist did not explain the basis for the diagnosis of "[ruleout] PTSD" and the other psychiatric disabilities; therefore, the July 2009 diagnoses are not medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2012) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); as required for a grant of service connection for PTSD.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Veteran claims to have a chronic acquired psychiatric disorder related to active service and has been diagnosed with "[ruleout] PTSD," an adjustment disorder with depressed mood, alcohol abuse, a "[not otherwise specified] depressive disorder," and an unspecified episodic mood disorder, the Board finds that the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after September 2009 is not of record

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department or other appropriate records repository and request that a search be conducted for the passenger manifests and other relevant documentation for the Veteran's May 23 -May 26, 1973 medical evacuation flight or flights from Okinawa, Japan, to the Great Lakes Naval Medical Hospital, Great Lakes, Illinois.  If the requested search reveals no relevant documentation, a written statement to that effect should be prepared for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed acquired psychiatric disorder to include PTSD, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after September 2009.  

4.  Then schedule the Veteran for a VA psychiatric (mental disorders) or PTSD examination for compensation purposes in order to assist in determining the current nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  The physician should discuss the impact of both the Veteran's post-service alcohol abuse and his father's death upon his psychiatric symptomatology.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder: A) had its onset during active service, or B) is related to the Veteran's in-service exposure to "wounded, burned, and maimed" soldiers returning from the Republic of Vietnam while a patient aboard a May 1973 military evacuation flight from Okinawa to the United States, or C) or otherwise originated during active service.  In providing this opinion, the examiner should accept as a fact that the Veteran was on the May 1973 medical evacuation flight.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this Remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

